Citation Nr: 1720722	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-25 899	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the Board's April 16, 2013 decision that denied an effective date earlier than June 5, 2008 for the award of service connection for posttraumatic stress disorder (PTSD) with depressive disorder, not otherwise specified (NOS), and alcohol abuse.  



ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to September 2004.  The moving party for the motion at issue is the Veteran. 

This matter comes before the Board of Veterans' Appeals (Board) on the Veteran's June 2013 motion alleging CUE in the Board's April 2013 decision.  

In a May 2015 Board decision, the Board denied the Veteran's motion alleging CUE.  The Veteran appealed the May 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 Memorandum and Decision, the Court vacated the Board's May 2015 decision and remanded the claim to the Board for re-adjudication consistent with the Memorandum and Decision.  

The Board notes that, in the April 2013 decision, the Board remanded the issues of entitlement to service connection for tinnitus, entitlement to a total disability rating based on individual unemployability (TDIU), and entitlement to an initial rating in excess of 70 percent for PTSD with depressive disorder, NOS, and alcohol abuse.  These issues are still being developed by the Agency of Original Jurisdiction (AOJ), and are not before the Board at this time. 


FINDINGS OF FACT

1.  In an April 16, 2013 decision, the Board denied entitlement to an effective date earlier than June 5, 2008 for the award of service connection for PTSD with depressive disorder, NOS, and alcohol abuse.  

2.  In determining that an effective date prior to June 5, 2008 was not warranted for the award of service connection for PTSD, the April 16, 2013 Board decision was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and did not contain undebatable error that would have manifestly changed the outcome. 


CONCLUSION OF LAW

The April 16, 2013 Board decision that denied an effective date earlier than June 5, 2008 for the award of service connection for PTSD with depressive disorder, NOS, and alcohol abuse, does not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

Under 38 U.S.C.A. § 7111, the Board has been granted the authority to revise a prior decision of the Board on the grounds of CUE. 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  

The Court has established a three-pronged test, each of which must be met before CUE is established:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310 (1992)); see 38 C.F.R. § 20.1403(a).

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation is to be fixed in accordance with the facts found, but not earlier than the date the claim was received.  38 U.S.C.A. § 5110(a) (West 2014).
A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim; such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2016).  If VA receives an informal claim without a formal claim having been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

In June 2008, the Veteran filed an Application for Compensation and/or Pension (VA Form 21-526) seeking service connection for PTSD.  

In an April 2009 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas granted service connection for PTSD with a depressive disorder, NOS, and alcohol abuse, and assigned a 30 percent rating, effective June 5, 2008, the date VA received the Veteran's Application for Compensation and/or Pension.

Thereafter, the Veteran perfected his appeal as to the assigned effective date for the award of service connection for PTSD.  In April 2013, the Board denied the Veteran's appeal. 

In his June 2013 motion, the Veteran alleged that the Board committed CUE as the Board incorrectly applied 38 C.F.R. § 3.400(b)(2).  Further, the Veteran contended that pursuant to 38 C.F.R. § 3.157(b)(1), an effective date of September 1, 2005 was warranted because that was the date of the earliest VA treatment record showing treatment for his PTSD.  The Veteran also argued that an earlier effective date was warranted under 38 C.F.R. § 3.156(c). 

In the November 2016 Memorandum and Order, the Court vacated the Board's May 2015 decision.  Specifically, the Court found that the Board failed to consider whether a November 2007 VA treatment record from the Veteran's treating psychiatrist constituted an informal claim.  The November 2007 VA treating physician noted the following: 

	[The Veteran] says he was getting medical bills from the VA in the past and he was not able to pay them.  He has recently filed bankruptcy.  I gave him [FT and VT's] contact information and encouraged him to call their office to discuss this and see what his current eligibility status is.  I also encouraged him to apply for SC disability for his medical and mental health problems.  I gave him contact info for [PC and QA] at the Regional Office and for the Texas Veteran's Commission.  He says he is still struggling with some PTSD symptoms and would consider coming in for treatment if it did not cost too much.

The Court then found that "[a]lthough there is no indication from this record that [the Veteran] actually stated his intent, such intent can be gleaned from circumstances surrounding the conversation."  Specifically, "[the Veteran] had a conversation with a VA employee discussing a need for money and VA benefits for a mental condition that was memorialized in writing . . . [and] then formalized his claim within a year of this informal recognition of an intent to file . . . for benefits."  The Court also found that the Board "failed to explain why the circumstances here are not more similar to a Report of Contact rather than merely treatment and diagnoses of a condition" since it was "VA's protocol to treat Reports of Contacts from telephone calls as informal claims where a Veteran who has not already filed a claim, communicates an intent to file, and identifies the benefit sought."   

Court precedent requires that before a VARO or the BVA can adjudicate an original claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  The cited treatment record shows, at most, that a VA treatment provider thought the Veteran should investigate whether to file a claim.  It contains no indication that the Veteran actually intended to file a claim.  The record is silent in this regard.  The Veteran's reports of difficulty affording treatment cannot be construed as an intent to claim service connection; because it contains no intention to make such a claim.  Indeed, it could be construed as his belief that he was not eligible for free treatment based on service connection.  In any event the Veteran had no reason to assume; and VA had no reason to believe that the Veteran's reports to his treatment provider about difficulty in paying for treatment constituted an application for benefits.  See Ellington v. Nicholson, 22 Vet. App. 141, 145 (2007) (holding that an appellant's completion of a VA Form 21-2545 did not constitute an informal claim for service connection, because the appellant would not have had reason to assume; and VA would have had no reason to believe that an application for benefits was being filed.).

Under the version of 38 C.F.R. § 3.155 (2014) at issue here, an informal claim could be filed by a claimant, a duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris.  Sui juris is defined as one who is not under any legal disability, or the power of another or guardianship.  Black's Law Dictionary Free Online Legal Dictionary, 2d Ed.; accessed at http://thelawdictionary.org/sui-juris/.  There is no evidence or contention that the Veteran was other than sui juris.  The VA treatment provider was not an authorized representative or a Member of Congress.  Under 38 C.F.R. § 3.155, the treatment provider could not have filed an informal claim on behalf of the Veteran.

The treatment record cannot be contstrued as akin to a report of contact.  Reports of contact reduce to writing direct conversations that a claimant had with RO personnel, the entity charged with adjudicating original claims.  The treatment record does not pertain to a communication with anyone at the RO.  

The issue here is not whether the 2007 treatment record could have been construed as a claim, but whether the Board's failure in the 2013 decision to so construe the record was an undebatable error.  Damrel.  The foregoing discussion should make clear that the 2007 treatment record was not undebatably a claim.

Turning to the Veteran's contentions, under the former 38 C.F.R. § 3.157(a) (2014), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b) (2014).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.

It is undisputed that there was no prior allowance or disallowance of a service connection claim for any psychiatric disability prior to the April 2009 rating decision.  Further, as discussed, there was no formal or informal claim for PTSD filed prior to June 2008.  Therefore, an earlier effective date is not warranted under 38 C.F.R. § 3.157. 

With regard to the Veteran's contention under 38 C.F.R. § 3.400(b)(2) (2016), that regulation provides that the effective date for compensation for direct service connection will be the day following separation from active service or the date entitlement arose, if claim was received within one year after separation from service; otherwise it is the date of receipt of claim or the date entitlement arose, whichever is later. 

As discussed, there is no undebatable evidence of VA receipt of claim, formal or informal, for service connection for PTSD until June 5, 2008, more than three years after the Veteran's discharge from service.  Therefore, 38 C.F.R. § 3.400(b)(2) does not provide a basis for finding CUE in the Board's 2013 decision with regard to the effective date for service connection. 

Next, the Veteran argues that an earlier effective date is warranted under 38 C.F.R. § 3.156(c) based on the RO's inability to obtain his complete service treatment records after his claim was filed in June 2008.  

Pursuant to 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156 (c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reconsidered on a de novo basis.

The Veteran's contention is without merit.  Here, the record reflects that all available service records were associated with the claims file in January 2009.  This evidence was of record at the time of the April 2009 rating decision.  Subsequently, in December 2010, VA issued a memorandum on formal finding on the unavailability of the Veteran's service treatment records.  Other than duplicative Form DD-214s, the record contains no additional service department records received since the issuance of the April 2009 rating decision.  As such, 38 C.F.R. § 3.156(c) is inapplicable to the instant case. 

In light of the foregoing, the Board concludes that the correct facts, as known at the time, were before the Board at the time of the April 2013 decision and that statutory and regulatory provisions extant at the time were correctly applied.  There was no error which was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it as made.  Accordingly, the motion for CUE in the April 2013 Board decision must be denied. 


ORDER

The motion for reversal or revision of the April 16, 2013 Board decision to deny entitlement to an effective date earlier than June 5, 2008 for the award of service connection for PTSD with depressive disorder, NOS, and alcohol abuse, on the grounds of CUE, is denied. 




                       ____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



